                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHAWNTAY ORTIZ, individually and on
behalf of L.J., her minor son, and as the Personal
Representative of MARTIN JIM, deceased,

               Plaintiff,

vs.                                                   Cause No. 1:18-cv-00713-JCH-KRS

JOSHUA MORA, in his individual capacity,
BOARD OF COUNTY COMMISSIONERS
OF BERNALILLO COUNTY, and BERNALILLO
COUNTY SHERIFF MANUEL GONZALES, III,

               Defendants.


              STIPULATED ORDER APPOINTING GUARDIAN AD LITEM
         THIS MATTER having come before the Court on the joint motion of the parties for the

appointment of a Guardian Ad Litem to assist the Court in evaluating a proposed settlement of

this litigation, the Court having reviewed the pleadings and being otherwise fully advised, hereby

finds:

         1.    A Guardian Ad Litem should be appointed by this Court in connection with the

Court's approval of a settlement involving minor child, L.J.

         2.    The Guardian Ad Litem should be appointed to investigate on behalf of the Court

into the fairness and reasonableness of the settlement and its effect on the minor child, L.J.

         3.    The Guardian Ad Litem's appointment does not contemplate representation of the

Plaintiff or the minor child as an advocate, but only as a functionary of the Court.

         4.    The Guardian Ad Litem's responsibilities under this appointment are to the Court,

and not to the Plaintiff or the minor child. The Plaintiff in this matter is already represented by
counsel, and the Guardian Ad Litem under this appointment should not be requested to invade or

interfere with counsel's responsibility to adequately and effectively represent the Plaintiff.

       5.      There are strong public policy reasons to grant immunity to the Guardian Ad

Litem in this case, who is acting as an “Arm of the Court” and is performing an essential role in

this Court's Administration of Justice, as the Judge's assistant.

       6.      All immunities and privileges available to the Guardian Ad Litem, as articulated

by the New Mexico Supreme Court in Collins v. Tabet, 1991-NMSC-013, 111 N.M. 391, 806

P.2d 40 (1991) should be extended to the Guardian Ad Litem in this matter.

       7.      The Court has considered the factors, and balancing test set forth by the New

Mexico Supreme Court in Leyba v. Whitley and Shapiro, 120 N.M. 768, 907 P.2d 172 (1995), in

determining the Guardian Ad Litem's duties, and finds that no duty is owed by the Guardian Ad

Litem to the Plaintiff or minor child in this case.

       8.      Gabrielle Valdez is qualified to perform as a Guardian Ad Litem in this matter.

       9.      Defendant Board Of County Commissioners Of Bernalillo County has agreed to

pay for the cost of Ms. Valdez’ services.

       THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that

Gabrielle Valdez , shall be, and hereby is, appointed Guardian Ad Litem as an “Arm of the

Court,” appointed in connection with this Court's consideration of a settlement involving the

minor child, L.J. Gabrielle Valdez shall be absolutely immune from any liability for her actions

taken pursuant to this appointment, insofar as her conduct in the case is as a result of an

investigation on behalf of this Court into the fairness and reasonableness of the settlement in its

effect on the minor child. L.J. The Guardian Ad Litem's duties and obligations are owed to the

Court, and not to the Plaintiff or the minor child, L.J.
       This appointment of Gabrielle Valdez as Guardian Ad Litem is intended to convey upon

Ms. Valdez all of the immunities and protection available under Collins v. Tabet, 1991-NMSC-

013,111 N.M. 391, 806 P.2d 40 (1991).

                                          _________________________________________
                                          THE HONORABLE KEVIN R. SWEAZEA
                                          United States District Court Judge
